 



EXHIBIT 10.2
(ARC AMERICAN REPROGRAPHICS COMPANY LOGO) [f29802f2980200.gif]
American Reprographics Company Acquires Reprographic Division of Southeast Firm
Imaging Technologies Services, Inc.
~ Five states and 19 new locations firmly establishes leadership in the
Southeast ~
~ Management transition accelerating ~
GLENDALE, Calif., April 30 /PRNewswire-FirstCall/ — American Reprographics
Company (NYSE: ARP), the nation’s leading provider of reprographics services and
technology, today announced the acquisition of the reprographics division of
Atlanta-based Imaging Technologies Services, Inc., the largest provider of
reproduction, document management and related services in the Southeast region
of the United States Imaging Technologies, as the reprographics division is
known by its customers, is the largest acquisition that ARC has completed since
its initial public offering in February 2005.
Imaging Technologies operates 19 locations throughout Georgia, Florida, Alabama,
North Carolina and South Carolina. The newly-acquired company’s product and
service mix closely mirrors that of American Reprographics Company. However, it
will also enhance ARC’s portfolio with software sales, support to its core
customer base, and the provision of small-document on- demand publishing
services to a variety of clients. Year-end revenues in 2006 for Imaging
Technologies were approximately $42 million. Terms of the acquisition were not
disclosed.
“This is a fantastic company and we are very pleased to have them join the ARC
family,” said S. “Mohan” Chandramohan, Chairman and Chief Executive Officer of
American Reprographics Company. “The acquisition also makes a significant
contribution to our strategic footprint. For the past five years, our expansion
efforts have been firmly focused on the fastest-growing regions of the country,
of which the Southeast region is most coveted for its strong growth in
population and business development. In combination with our existing
infrastructure in the area, the recent acquisition of MBC, and the addition of
Imaging Technologies, American Reprographics is clearly the largest company of
its kind in the region, and is now well-balanced on both coasts.”
The addition of Imaging Technologies also diversifies the Company’s revenue
concentration. Prior to the acquisition, California contributed nearly 50% of
ARC’s overall revenue. With the Company’s new presence in the Southeast, sales
from California will contribute approximately 40% to ARC’s projected revenue for
the

 



--------------------------------------------------------------------------------



 



current year.
“We’re very excited to be a part of the American Reprographics family,” said
Mark Axford, who, as former president of the reprographics division of Imaging
Technologies Services, Inc., will continue in that role for American
Reprographics Company. “We’ve got a group of incredibly talented people here who
can’t wait to contribute their efforts and ideas to the future success of our
new parent company.”
“Imaging Technologies is an impressive and well-run company with a seasoned and
creative management team. We look forward to working with them,” said K. “Suri”
Suriyakumar, President and Chief Operating Officer of American Reprographics
Company. “Our presence in the Mid-Atlantic and Southeast regions now represents
more than 21% of our revenue, which creates a more equitable geographical
distribution of our business and puts the Company in a strong position to
leverage opportunities across an expanded footprint.”
Management Transition Accelerated
American Reprographics Company also announced today that its previously
disclosed management transition is ahead of schedule and proceeding smoothly. In
light of this, the Company is accelerating its succession plan and has announced
that current Chief Operating Officer and President, K. “Suri” Suriyakumar, will
become the new Chief Executive Officer on June 1, 2007.
In November 2006, the Company noted that its Chairman and Chief Executive
Officer, S. “Mohan” Chandramohan will be stepping down as Chief Executive
Officer. He will, however, remain Chairman of the Company’s Board of Directors
and remains the Company’s largest individual shareholder.
“We allowed nearly 15 months to affect a smooth leadership transition,” said
Mr. Chandramohan. “Considering that Suri and I have been such close partners in
the business for so long, it comes as no surprise that Suri has been able to
move faster than planned. He has taken all the appropriate actions and aligned
the necessary resources to create a strong climate of continuing growth for the
business. Therefore, we have decided to move forward with the transition in the
near-term.”
Mr. Suriyakumar stated, “I am excited about the opportunities for our business
and am eager to take the Company forward at this important juncture. At the same
time, I am extremely appreciative of the tremendous vision and leadership Mohan
has provided to American Reprographics Company. For nearly 20 years Mohan has
been a constant inspiration and shining example for the entire executive team to
follow. I plan to continue his legacy of strong leadership and focused insight
as we move forward into a promising future.”
About American Reprographics Company

 



--------------------------------------------------------------------------------



 



American Reprographics Company is the leading reprographics company in the
United States providing business-to-business document management services to the
architectural, engineering and construction, or AEC industries. The Company
provides these services to companies in non-AEC industries, such as technology,
financial services, retail, entertainment, and food and hospitality, which also
require sophisticated document management services. American Reprographics
Company provides its core services through its suite of reprographics technology
products, a network of more than 230 locally-branded reprographics service
centers across the U.S., and on-site at their customers’ locations. The
Company’s service centers are arranged in a hub and satellite structure and are
digitally connected as a cohesive network, allowing the provision of services
both locally and nationally to more than 100,000 active customers.
Forward-Looking Statements Disclaimer
This press release contains forward-looking statements that fall within the
“safe harbor” provisions of the Private Securities Litigation Reform Act of 1995
regarding future events and the future financial performance of the Company.
Words such as “will,” “going forward,” and similar expressions also identify
forward-looking statements. We wish to caution you that such statements are only
predictions and actual results may differ materially as a result of risks and
uncertainties that pertain to our business. These risks and uncertainties
include, among others:

  •   Future downturns in the architectural, engineering and construction
industries could diminish demand for our products and services     •  
Competition in our industry and innovation by our competitors may hinder our
ability to execute our business strategy and maintain our profitability     •  
Failure to anticipate and adapt to future changes in our industry could harm our
competitive position     •   Failure to manage our acquisitions, including our
inability to integrate and merge the business operations of the acquired
companies, and failure to retain key personnel and customers of acquired
companies could have a negative effect on our future performance, results of
operations and financial condition     •   Dependence on certain key vendors for
equipment, maintenance services and supplies, could make us vulnerable to supply
shortages and price fluctuations     •   Damage or disruption to our facilities,
our technology centers, our vendors or a majority of our customers could impair
our ability to effectively provide our services and may have a significant
impact on our revenues, expenses and financial condition     •   If we fail to
continue to develop and introduce new services successfully, our competitive
positioning and our ability to grow our business could be harmed.

The foregoing list of risks and uncertainties is illustrative but is by no means
exhaustive. For more information on factors that may affect future performance,
please review our SEC filings, specifically our annual report on Form 10-K for
the year ended December 31, 2006, our final prospectus supplement dated March 8,
2007, and our quarterly reports on Form 10-Q for the quarters ended June 30,
2006 and September 30, 2006.

 



--------------------------------------------------------------------------------



 



These documents contain important risk factors that could cause actual results
to differ materially from those contained in our projections or forward-looking
statements. These forward-looking statements are based on information as of
March 19, 2007, and except as required by law, the Company undertakes no
obligation to update or revise any forward-looking statements.
SOURCE American Reprographics Company
04/30/2007
CONTACT: David Stickney, VP of Corporate Communications,
+1-925-949-5100, or dstickney@e-arc.com; or Brendan Lahiff of Financial
Dynamics, +1-415-439-4504, or brendan.lahiff@fd.com
Web site: http://www.e-arc.com
(ARP)

 